L center	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 12, 2022 has been entered.
Claims 1-7, 11-15, 17-21, and 23 remain pending in the application, with claims 1-7, 11-15, and 17-20 being examined, and claims 21 and 23 deemed withdrawn. Claims 8-10, 16, 22, 24, and 25 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(a) rejection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed May 10, 2022.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Ln. 6 recites, “a movable platform”. However, it is unclear whether this movable platform is the same as or different from the movable platform previously recited in claim 1. For purposes of compact prosecution, the above limitation has been examined as, “the movable platform”.
Claims 2-7, 11-15, and 17-20 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pat. No. 6,331,437; hereinafter Cohen ‘437; already of record) in view of Burri et al. (US Pub. No. 2014/0109527; hereinafter Burri; already of record).

Regarding claim 1, Cohen ‘437 discloses a receptacle terminal (Col. 2 Lns. 19-28). The receptacle terminal comprises: 
	a housing (see Figs. 1A, 1B).
	A first transporting unit which is configured to transport at least a first receptacle rack within the housing along a linear guide from a first position to a second position (Col. 12 Lns. 24-62, see Fig. 1B at cross-feed 95, which moves racks from infeed 80 to outfeed 100. A robot (not shown) can remove test tubes from the racks in one of eight predetermined registration positions on cross-feed 95. The beginning of cross-feed 95 by infeed 80 can be considered the second position, and any of the registration positions can be the first position, see Fig. 6B at platform 410 for gripping the rack on cross-feed 95).
	A second transporting unit, wherein the first receptacle rack is at the first position accessible by the second transporting unit (Col. 12 Lns. 24-36, see Fig. 1B, A robot (not shown) can remove test tubes from the racks in one of eight predetermined registration positions on cross-feed 95. Any of the registration positions can be the first position). 	
	The first receptacle rack is at the second position within the housing and manually accessible by a user through a first opening in the housing (Col. 12 Lns. 24-36, Col. 4 Lns. 54-67, see Fig. 1B at cross-feed 95. The beginning of cross-feed 95 by infeed 80 can be considered the second position, and is restricted from user access by door 35. Therefore, when the door 35 is opened, a user can access the second position).
	Cohen ‘437 fails to explicitly disclose:
a movable platform having a plurality of slots for supporting a plurality of receptacle racks;
that at least the first receptacle rack is arranged on the movable platform; and
a third transporting unit, wherein the third transporting unit comprises a conveyor and a lifter, wherein the third transporting unit is configured to transport at least one receptacle rack to or from a slot of the platform.
	Burri is in the analogous field of rack transportation (Burri [0006]). Burri teaches a movable platform having a plurality of slots for supporting a plurality of receptacle racks, where at least a first receptacle rack is arranged on the movable platform (Burri; [0086], see Figs. 2A-2C at tray 11 having a plurality of rack holding positions 34, each capable of holding a rack 12, [0096], the storage sections can comprise guiding rails 36 for inserting/removing trays from the storage compartments. The trays are therefore movable). Burri further teaches a third transporting unit comprising a conveyor and a lifter, the third transporting unit being configured to transport at least one receptacle rack to or from a slot of the platform (Burri; [0074], a first translating mechanism 9 can vertically translate the first storage sections 7 and a second translating mechanism 10 can vertically translate the second storage sections 8, [0099]-[0100], the trays 11 are vertically translated to the handing-in level 28 or handing-out level 30. In the handing-in level 28, racks are transported via second conveyor 15 from storage section 7 to handing-over station 17. In handing-out level 30, racks are transported via second conveyor 15 from handing-over station 17 to tray 11, after which the tray 11 can be lifted up or down for unloading of racks, see Figs. 1A-1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first receptacle rack in the receptacle terminal of Cohen ‘437 by including a movable platform having a plurality of slots for supporting a plurality of receptacle racks, where at least the first receptacle rack is arranged on the movable platform as in Burri. The motivation would have been that Burri teaches that a movable platform that can support a plurality of receptacle racks can be used to transport a plurality of receptacle racks simultaneously (Burri [0099]-[0100]), thereby increasing the throughput of the operation. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receptacle terminal of Cohen ‘437 by including a third transporting unit comprising a conveyor and a lifter, the third transporting unit being configured to transport at least one receptacle rack to or from a slot of the platform as in Burri. The motivation would have been that Burri teaches that a conveyor and lifter can be used to transport receptacle carriers to various locations as desired (Burri; [0074], [0099]-[0100], see Figs. 1A-1B), and would be suitable in the apparatus of Cohen ‘437 to allow receptacle carriers to travel from the in-feed to the cross-feed (Cohen ‘437; Col. 12 Lns. 5-7, see Fig. 1B at guide-rails 130, 131 for guiding racks from in-feed 80 to cross-feed 95).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to transport…”, “manually accessible by a user…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first position comprises a robot access area and the second position comprises a user access area (Cohen ‘437; Col. 12 Lns. 24-62, see Fig. 1B, as a robot accesses the test tubes at the registration positions, any of the registration positions (i.e. the first position) may be considered a robot access area. Col. 12 Lns. 24-36, Col. 4 Lns. 54-67, when the door 35 is opened, a user can access the second position. Therefore the second position can be considered a user access area).

Regarding claim 3, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first transporting unit is configured to linearly guide the first receptacle rack from the first position to the second position (Cohen ‘437; Col. 12 Lns. 24-62, see Fig. 1B, the cross-feed 95 appears capable of linearly guiding the first receptacle rack from the first position (i.e. any of the registration positions) to the second position (i.e. the beginning of cross-feed 95 by infeed 80)).

Regarding claim 4, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first transporting unit is configured to linearly guide the first receptacle rack from the second position to the first position (Cohen ‘437; Col. 12 Lns. 24-62, see Fig. 1B, the cross-feed 95 appears capable of linearly guiding the first receptacle rack from the second position (i.e. the beginning of cross-feed 95 by infeed 80) to the first position (i.e. any of the registration positions). See also Col. 16 Ln. 62-Col. 17 Ln. 20, which show that the platform 410 is moved from the cross-feed 95 position behind outfeed 100 back to cross-feed 95 position behind infeed 80).

Regarding claim 5, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first transporting unit is configured to move the platform along at least one linear guide (Cohen ‘437; Col. 12 Lns. 24-62, see Figs. 1B, 6B at cross-feed 95, which includes tracks 334, 336).

Regarding claim 6, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the second transporting unit is capable of transporting a receptacle in at least two dimensions (Cohen ‘437; Col. 12 Lns. 24-62, see Figs. 1B, 6B at cross-feed 95, the robotic arm can remove test tubes individually from each of the registration positions on cross-feed 95. Therefore, the robotic arm is capable of moving in the vertical direction (to pick up test tubes) and horizontally (to access each of the registration positions)).

Regarding claim 7, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the second transporting unit is a mechanical gripper (Cohen ‘437; Col. 12 Lns. 24-62, the second transporting unit is a robotic arm).

Regarding claim 11, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the third transporting unit is configured to feed the receptacle terminal with a series of receptacle racks (see Claim 1 above at Burri teaching the third transporting unit in [0074], [0099]-[0100], Figs. 1A-1B. The third transporting unit appears capable of feeding the receptacle terminal with a series of receptacle racks).

Regarding claim 12, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the third transporting unit is configured to remove a series of receptacle racks from the receptacle terminal (see Claim 1 above at Burri teaching the third transporting unit in [0074], [0099]-[0100], Figs. 1A-1B. The third transporting unit appears capable of removing a series of receptacle racks from the receptacle terminal).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the third transporting unit be configured to remove a series of receptacle racks from the receptacle terminal. The motivation would have been to remove used receptacle racks from the receptacle terminal after analysis, thereby conserving space in the terminal for the loading of more racks.

Regarding claim 14, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses the housing and the first opening (see Claim 1 above at Cohen ‘437 teaching the housing in Figs. 1A, 1B, and the first opening in Col. 12 Lns. 24-36, Col. 4 Lns. 54-67, Fig. 1B).
	Modified Cohen ‘437 fails to explicitly disclose that the housing includes a hatch which is configured to cover the first opening.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the housing include a hatch to cover the first opening. The motivation would have been to protect the contents of the receptacle terminal from the external environment by closing the hatch when desired, thereby preventing contamination of the contents of the receptacle terminal.

Regarding claim 15, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 teaches that the second transporting unit is capable of operating as the first receptacle rack is positioned at the second position (see Claim 1 above at Cohen ‘437 teaching the second transporting unit in Col. 12 Lns. 24-36, Fig. 1B. The second transporting unit appears capable of operating as the first receptacle rack is at the second position).

Regarding claim 17, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. 
	Modified Cohen ‘437 fails to explicitly disclose that at least one receptacle holder is arranged on the platform or an integral part of the platform.
	Burri further teaches at least one receptacle holder that is arranged on the platform or an integral part of the platform (Burri; [0086], see Fig. 2C at tray 11 having a plurality of rack holding positions 34, each capable of holding a rack 12. As multiple racks 12 are on the tray 11, the first rack can be considered a first rack, and any other racks can be considered a receptacle holder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receptacle terminal of modified Cohen ‘437 to include that at least one receptacle holder is arranged on the platform or an integral part of the platform as in Burri, as Burri teaches that a platform containing multiple receptacle holders can be used to transport the multiple receptacle holders simultaneously (Burri; [0086], [0099], Figs. 2A-2C), thereby increasing throughput.

Regarding claim 18, modified Cohen ‘437 discloses the receptacle terminal according to claim 17. Modified Cohen ‘437 further discloses that the first transporting unit is further configured to transport the at least one receptacle holder together with the first receptacle rack within the housing from the first position to the second position (as the first transporting unit of modified Cohen ‘437 can move a platform from a first position to a second position, and the platform can contain a first receptacle rack and at least one receptacle holder together, the first transporting unit appears capable of transporting the at least one receptacle holder together with the first receptacle rack within the housing from the first position to the second position).

Regarding claim 19, modified Cohen ‘437 discloses the receptacle terminal according to claim 18. Modified Cohen ‘437 further discloses that the at least one receptacle holder is at the second position manually accessible by the user through the first opening in the housing (as the platform of modified Cohen ‘437 is manually accessible by a user through a first opening when at the second position, and the platform includes at least one receptacle holder, it appears that the at least one receptacle holder is manually accessible by a user through a first opening when the at least one receptacle holder is at the second position).

Regarding claim 20, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first transport unit and the second transporting unit are capable of transporting a receptacle to at least one of a disposal port, another system of a device complex, a receptacle storage, a receptacle rack, the first receptacle rack, a receptacle holder, a user access area, or a robot access area (the first transporting unit and second transporting unit appear capable of transporting a receptacle to areas throughout the apparatus, including at least the first receptacle rack, a receptacle rack, a user access area, or a robot access area. See also Cohen ‘437 teaching in Col. 2 Lns. 25-28 that the robotic arm can be used to retrieve test tubes from racks and return test tubes to racks).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen ‘437 in view of Burri, as applied to claims 1-7, 11, 12, 14, 15, and 17-20 above, further in view of Harris et al. (US Pat. No. 5,096,670; hereinafter Harris; already of record).

Regarding claim 13, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the third transporting unit is configured to transport at least one receptacle rack to or from a slot of the platform (see Claim 1 above at Burri teaching a third transporting unit configured to transport at least one receptacle rack to or from a slot of the platform in [0074], [0099]-[0100], Figs. 1A-1B).
	Modified Cohen ‘437 fails to explicitly disclose that the third transporting unit is configured to perform the transporting through a second opening in the housing.
	Harris is in the analogous field of sample receptacle transportation (Harris; Col. 4 Lns. 38-50, see Figs. 1, 4 at test tube rack conveyor 20 and plate processing lines 24, 26). Harris teaches a third transporting unit that is configured to perform transporting through a second opening in a housing (Harris; Col. 4 Lns. 38-50, see Figs. 1, 4. The test tube rack conveyor 20 and plate processing lines 24, 26 enter housing of instrument 12 through separate openings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third transporting unit and housing in the receptacle terminal of modified Cohen ‘437 to be configured to perform transporting through a second opening in the housing as in Harris. The motivation would have been to be able to feed racks into the receptacle terminal separately from the user access area and other access points, thereby ensuring that racks can be fed into the receptacle terminal without interfering with other operations.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 6-8 of their Remarks that Cohen ‘437 and Pedrazzini do not teach a movable platform having a plurality of slots for supporting a plurality of receptacle racks, or a third transporting lifter comprising a conveyor and lifter, where the third transporting unit is configured to transport at least one receptacle rack to or from a slot of the platform. While the Examiner agrees, these limitations have been rejected using Cohen ‘437 in view of Burri. For a more detailed explanation, please see the rejection of claim 1 in the Claim Rejections-35 USC 103 section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798